A COUNTY treasurer, being elected for three years and until his successor is elected and qualified, may hold over for an indefinite period, if no successor is elected and qualified. Tuley et al. v. The State, at the present term of this Court (1).
The averment in the declaration, that an officer continued in office, until a certain period beyond three years, is equivalent to an averment that no successor was elected till after that period. The breach, alleging that the treasurer had funds in his hands belonging to the county, &c., which he failed and refused to pay over to his successor, is sufficient. State v. Bottorff, 8 Blackf. 337. See State v. Johnson, 6 id. 217.
The judgment is reversed with costs, &c.

 See ante p. 500.